DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-18 are pending.
Response to Arguments
Applicant's arguments filed 06/25/2021 have been fully considered but they are not persuasive. 
Applicant refers to the guidelines, but fails to convincingly draw parallels between the guideline cases and the instant application. The 101 rejection has been updated to further clarify the position of the office. By and large, the instant claim and application presents a solution and identifies sensors of a system, but fails to present clear solution to the proposed problem. The claim is drawn to relationships, but not to scope defining meets and bounds. The simple test is that the instant claims would include the entire abstract space of relationships and every solution, including those which the instant invention never envisioned. 
Applicant argues “a history”: this amendment brings further support for the 101 issue as the incorporation of a look-up table into a computer does not support an invention being substantially more than an idea of self. There is no indication that this is a look-up table or a complex system of measuring, recording, and computing. The instant claim and written description attempts to cover all solutions to a general idea. 
Applicant’s arguments to Hasegawa: Applicant recites the rejection and the features presented herein and generally states they do not meet the claim limitations presented. The prior art of Hasegawa teaches a dynamic system which operates a valve within a system. It is significant to say the adjustment of the valve is substantial to read on the concepts presented in the instant claim. It is unclear from the claims, arguments, and written description what scientific contribution to the computer programming of a fuel cell system is invented. There is no materially different invention presented herein from that of 
When we look at the instant claims “to determine a length of time for which the valve continues to be opened for draining…”: this limitation does not impart a requirement that there is a variability in length of time. The valve opened for the same time each time would read on this limitation; the identification of the system knowing the time for verification does not impart patentable weight. 
When we look at the instant claim recitation of “on the basis of…”: There is no clear bounds to this. Is this a direct or indirect basis? How much of an effect does the recited property have on a computation? What is the computation? What is the solution to the optimization of the length of time of the valve being opened?  The instant claim and specification do nothing more than present a problem and possible sensed system features without bringing into practice an applicable solution. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite structures of the fuel cell system that are routine and conventional in the art. Controlling water management at an anode side using a water reservoir and purge valve in a fuel cell system is routine to one of ordinary skill in the fuel cell art at the effective filing date. It is well known that the hydrogen oxidation reaction at the anode is electrochemically reversible whereas the oxygen reduction reaction at the cathode is not 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the controller of claims 1 does not recite an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. The controller recites an abstract idea that amounts to mere data gathering steps, i.e. determining a length of time for which the valve continues to be open for draining the water stored in the reservoir on the basis of a flow rate. Note, the controller does not recite any control of the valve but rather is merely involve in broadly recited data manipulation and calculations by determining on the basis of a flow rate and time. There is no integration or practical application of the value of length of time once it has been determined by the controller. The recited determination step does not add a significant extra-solution activity to the judicial exception. See MPEP 2106.05(g).
The relationships recited are empirically derived as they are not based upon a known equation or relationship. The instant claim pertains more to a suggestion of a relationship without a clear indication of what the solution is. The instant claim pertains to limitation of “historical” data but is not clear if this an actual integration of an abstract idea as in a real time feedback loop, or if it is data collected and one dealing with a “look-up” table, which would not be integration. To clarify, the high degree of generality of how the data is “collected” and then “used” presents a lack of integration, recitation of an abstract idea but nothing more than generally applying it, preemption and so-on. The 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
MPEP 2161.01 Computer Programming, Computer Implemented Inventions and 35 U.S.C. 112(a) was considered in the formation of this rejection. 
The instant invention pertains to an “idea” but not to something that would be considered an invention. The idea is never clearly brought into a written description that would allow one having ordinary skill in the art to reproduce and know the bounds of the invention created. The interrelationship and interdependence of computer hardware and software cannot be discerned from the instant disclosure. The critical inquiry is whether the disclosure of the application relied upon 
When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm that performs the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of the invention. The instant specification pertains to a multitude of functions, but does not bring to practice the plurality of functions in a manner which would show adequate written description. 
There is an issue of collecting data and using it in every possible way of solving the problem. The generality used to describe the relationships without specific solutions invokes this 112a rejection. The instant specification pertains to an idea or ‘presentation of a problem to be solved’ without formatting a clear meets and bounds for how to solve the problem. Applicant would be entitled to every possible way of using the data to prevent others from finding their own solutions as it ties up the relationships in a way that applicant never envisioned. Such militates in favor of finding a lack of written description. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2-18 are rejected due to dependency of rejected claim 1.


Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hasegawa, US 2009/0226783 A1.
As to claim 1, Hasegawa teaches a fuel cell system 10, see e.g. figure 1, [0054]. Hasegawa teaches a fuel cell 12 that generates electricity using a hydrogen fuel gas and an oxygen oxidant gas, see [0037]. Hasegawa teaches an anode fuel gas supply path 14, see figure 1, through which a fuel gas to be supplied to an anode, see [0037]. Hasegawa teaches recirculation anode gas using pump 22 via anode flow paths 14 and 24, see [0038] and figure 1, which is a recycle gas path through which an anode off-gas emitted from the anode of the fuel cell is returned to the fuel gas supply path. Hasegawa teaches a 
Hasegawa teaches an electronic control unit 42, see figure 1 and [0046] which is a controller. The computation of ECU read on the instant claim processor and storage of a program as the operation of Hasegawa is explicitly taught to operate. Hasegawa teaches the controller estimates through water generated by electrical power being produced, and i.e. product of water via the fuel cell reaction is well known to be directly correlated to electricity generation via 2 electrons per h2 molecule, see [0047], which teaches the flow rate of the anode off-gas on the basis of an amount of electricity generated by the fuel cell, see [0047], [0049]-[0052], [0058]. In response to the discharge valve on the anode side, Hasegawa teaches that it is possible to increase the gas flow rate and flow velocity within the fuel cell and it is possible to increase the discharge amount of moisture stagnating within the fuel cell, see [0018]. This control based on electrical generation via water is considered to teach basis of a history of a flow rate of the anode off-gas. Hasegawa teaches keeping the valve open based on normal times, see [0018], which is considered a length of time for which the valve continues to be opened for draining the water stored in the water reservoir. The ECU of the prior art is capable of utilizing the programming to determine for the valve a length of time to open [0058-0062]. 
The instant claim does not positively recite “basis” and therefore it is unclear if the effect of the bounds recited following are direct or indirect; the prior art naturally produces a system which comprises anode-off gas that effects the system as well as electricity generation, temperature of the anode-off gas, water vapor, and pressure of the anode off gas. The prior art comprises these features and is in a system which would affect other aspects that would therefore be detected and computed by the ECU. The ECU positively recites opening a drain of the water stores 

As to claim 2, Hasegawa teaches the controller estimates through water generated by electrical power being produced, i.e. product of water via the fuel cell reaction, see [0047] [0049]-[0052], which occurs over time and therefore is integral over time, thereby teaching the capabilities of an integrated value of the flow rate of the anode off-gas during closing of the valve prior to opening of the valve for draining the water stored in the water reservoir becomes greater than an integrated value of the flow rate of the anode off-gas prior to previous opening of the valve, the controller makes the length of time for which the valve continues to be opened for draining the water stored in the water reservoir longer than at a time of the previous opening of the valve. 
As to claim 3, Hasegawa teaches the controller estimates through water generated by electrical power being produced, i.e. product of water via the fuel cell reaction, see [0047], which teaches the flow rate of the anode off-gas on the basis of an amount of electricity generated by the fuel cell, see [0047], [0049]-[0052], [0058]. 
As to claim 4, Hasegawa teaches the controller estimates through water generated by electrical power being produced, i.e. product of water via the fuel cell reaction, see [0047], which teaches in combination with the ECU, the controller estimates the flow rate of the anode off-gas on the basis of a flow rate of the fuel gas at an inlet of the fuel gas supply path, see [0047], [0049]-[0052], [0058].
As to claim 5, Hasegawa teaches the controller estimates through water generated by electrical power being produced, i.e. product of water via the fuel cell reaction, see [0047], and figure 3 with 
As to claim 6, Hasegawa teaches an integrated value over the times, see figure 3, of the amount of electricity generated by the fuel cell through water generated by electrical power being produced, i.e. product of water via the fuel cell reaction, see [0047], and figure 3 during closing of the valve prior to opening of the valve for draining the water stored in the water reservoir becomes greater than an integrated value of the amount of electricity generated by the fuel cell prior to previous opening of the valve, the controller makes the length of time for which the valve continues to be opened for draining the water stored in the water reservoir longer than at a time of the previous opening of the valve, see [0047], [0049]-[0052], [0058]..
As to claim 7, Hasegawa teaches the controller determines, in further consideration of a history of a temperature of the fuel cell, see [0057], which is inclusive of the anode off-gas, the length of time for which the valve continues to be opened for draining the water stored in the water reservoir, see [0047], [0049]-[0052], [0058]. 
As to claim 8, Hasegawa teaches an integrated value of the temperature of the anode off-gas during closing of the valve prior to opening of the valve for draining the water stored in the water reservoir becomes smaller than an integrated value of the temperature of the anode off-gas prior to previous opening of the valve, see [0044] and figure 3, the controller makes the length of time for which the valve continues to be opened for draining the water stored in the water reservoir shorter than at a time of the previous opening of the valve, see [0047], [0049]-[0052], [0058]. 

As to claim 10, Hasegawa teaches the ECU monitoring the temperature, see e.g. abstract [0044], which the ECU controller is considered capable of estimating the temperature of the anode off-gas on the basis of a temperature of the fuel gas at an inlet of the fuel gas supply path see [0047], [0049]-[0052], [0058]. 
As to claim 11, Hasegawa teaches an integrated value over the times, see figure 3, of the amount of electricity generated by the fuel cell through water generated by electrical power being produced, i.e. product of water via the fuel cell reaction, see [0047], and figure 3 which teaches the capabilities of consideration of a history of an amount of water vapor that is contained in the anode off-gas, the length of time for which the valve continues to be opened for draining the water stored in the water reservoir, see also [0047], [0049]-[0052], [0058].
As to claim 12, Hasegawa teaches Hasegawa teaches an integrated value over the times, see figure 3, of the amount of electricity generated by the fuel cell through water moisture/vapor generated by electrical power being produced, i.e. product of water via the fuel cell reaction, see [0047], and figure 3 which teaches the capabilities of an integrated value of the amount of water vapor that is contained in the anode off-gas during closing of the valve prior to opening of the valve for draining the water stored in the water reservoir becomes greater than an integrated value of the amount of water vapor that is contained in the anode off-gas prior to previous opening of the valve, the controller makes the length of time for which the valve continues to be opened for draining the water stored in the water reservoir longer than at a time of the previous opening of the valve. 
As to claim 13, Hasegawa teaches Hasegawa teaches the controller estimates through water generated by electrical power being produced, i.e. product of water via the fuel cell reaction, see [0047] 
As to claim 14, Hasegawa teaches an integrated value over the times, see figure 3, of the amount of electricity generated by the fuel cell through water moisture/vapor generated by electrical power being produced, i.e. product of water via the fuel cell reaction, see [0047], and figure 3 which teaches the capabilities of controller estimates the amount of water vapor that is contained in the anode off-gas on the basis of an amount of water vapor that is contained in the fuel gas at an inlet of the fuel gas supply path, see also [0047], [0049]-[0052], [0058]. 
As to claim 15, Hasegawa teaches an integrated value over the times, see figure 3, of the amount of electricity generated by the fuel cell through water moisture/vapor generated by electrical power being produced, i.e. product of water via the fuel cell reaction, see [0047], and figure 3  and 2a which teaches the capabilities of the controller determines, in further consideration of a pressure of the anode off-gas at a time of opening of the valve, the length of time for which the valve continues to be opened for draining the water stored in the water reservoir. 
As to claim 16, Hasegawa teaches an integrated value over the times, see figure 3, of the amount of electricity generated by the fuel cell through water moisture/vapor generated by electrical power being produced, i.e. product of water via the fuel cell reaction, see [0047], and figure 3  and 2a which teaches the capabilities of the pressure of the anode off-gas at the time of opening of the valve becomes higher than at a time of previous opening of the valve, the controller makes the length of time for which the valve continues to be opened for draining the water stored in the water reservoir shorter than at the time of the previous opening of the valve. 
As to claim 17, Hasegawa teaches an integrated value over the times, see figure 3, of the amount of electricity generated by the fuel cell through water moisture/vapor generated by electrical 
As to claim 18, Hasegawa teaches an integrated value over the times, see figure 3, of the amount of electricity generated by the fuel cell through water moisture/vapor generated by electrical power being produced, i.e. product of water via the fuel cell reaction, see [0047], and figure 3  and 2a which teaches the capabilities of the controller causes the valve to be opened even after drainage of the water stored in the water reservoir and emits the anode off-gas via the water reservoir and the drainage path; see also [0051] which indicates that some of the unreacted hydrogen is in the off-gas discharge path and also exhausting hydrogen gas via a large exhaust gas valve 28, see [0052].

Prior Art Made of Record and Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  
US-20180294497-A1, US-20180294493-A1, US-20180034078-A1, US-20100015484-A1 cited on the PTO-892 teach controllers that operate a purge valve on a determined basis to remove water from an anode side of a fuel cell system.
Additionally, PGPUB 2018/0159157, 2017/0309938, 2012/0115055, 2006/0246330, 2006/0121326 teach control limitations and operations to control a valve opening that should be considered.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J YANCHUK whose telephone number is (571)270-7343.  The examiner can normally be reached on M-Th 10a-8p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN J YANCHUK/Primary Examiner, Art Unit 1723